Citation Nr: 0410589	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-19 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of service connection for degenerative joint disease of the 
lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1974 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
RO determined that new and material evidence had been submitted to 
reopen a claim of service connection for degenerative joint 
disease of the lumbar spine, but the RO denied the claim on the 
merits following a de novo review of the record.  However, the 
requirement of submitting new and material evidence to reopen a 
claim is a material legal issue the Board is required to address 
on appeal despite the RO's action.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  Thus, the issue as set forth on 
the title page of this decision is correct. 


FINDINGS OF FACT

1.  In February 1998, the RO denied the claim of service 
connection for degenerative joint disease of the lumbar spine.  
The RO notified the veteran of this decision and of his procedural 
and appellate rights; however, the veteran did not appeal.

2.  Evidence submitted since the February 1998 decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran was treated for acute low back strain during 
active service.  

4.  Degenerative joint disease of the lumbar spine was not shown 
during active service or was not manifested in the first year 
after service.  

5.  There is no competent medical evidence relating the veteran's 
degenerative joint disease of the lumbar spine to back strain or 
any other incident or event of active service.   


CONCLUSIONS OF LAW

1.  The February 1998 rating decision by the RO denying 
entitlement to service connection for degenerative joint disease 
of the lumbar spine is final.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. §§ 3.102, 20.1103 (2003).  

2.  New and material evidence to reopen the claim of entitlement 
to service connection for degenerative joint disease of the lumbar 
spine was received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).  

3.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by the veteran's active duty military 
service, nor may degenerative joint disease of the lumbar spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits 
and that the VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  

Here, the AOJ, in an April 2001 letter, did provide the veteran 
with VCAA notice prior to the initial decision.  However, the 
April 2001 letter did not contain the fourth element set forth in 
Pelegrini.  Although the VCAA letter provided to the veteran does 
not contain the fourth element, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  Subsequent to the pre-AOJ adjudication 
letter in April 2001, the January 2002 rating decision and June 
2003 statement of the case (SOC) provided the veteran with a 
summary of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  The pre-AOJ adjudication 
letter in April 2001 and the June 2003 SOC specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In the instant 
case, the veteran's service medical records and VA and private 
medical records were obtained.  Moreover, in correspondence dated 
in February 2003, the AOJ sent the veteran an extensive letter 
again requesting information and/or evidence to support his claim.  
The veteran has not indicated that there was any outstanding 
evidence not already of record.  Therefore, the Board concludes 
that no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).
 
All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).   
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

New and Material

The RO initially denied service connection for a low back disorder 
in February 1995.  The RO notified the veteran of this decision 
and he did not appeal.  Subsequently, the veteran reopened his 
claim, and the RO, in a February 1998 rating decision denied the 
claim on the basis that there was no nexus between the veteran's 
back disorder and service.  The veteran was notified of this 
decision and his procedural and appellate rights in February 1998.  
The veteran did not appeal this decision.  Thus, the decision is 
final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).  
However, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine whether 
such evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 U.S.C.A. § 
5108 (West 2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant attempting 
to reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to claims 
filed on or after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in January 2002, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).  

The Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).
Here, the Board notes that the RO reopened the veteran's claim for 
service connection for a back disorder.  The Board agrees.

Service medical records reveal that the veteran was treated for 
back strain and muscle strain of the back on two occasions in 
service in 1984 and 1988.  However, there were no further 
complaints, treatments or diagnosis during service.  At discharge, 
although the veteran complained of recurrent back pain, there were 
no findings or diagnoses of a back disorder to include 
degenerative joint disease of the lumbar spine.  The RO, in a 
February 1995 rating decision, denied service connection for 
residuals of low back strain.  

In August 1996, the veteran attempted to reopen his claim with 
private and VA medical records.  The RO reopened the claim and 
considered all the evidence including the veteran's claim, service 
medical records, and the private and VA medical records and 
examination reports.  Private record from Dr. Schmitz and Dr. 
Roberts dated from September 1996 to February 1997 show that the 
veteran received treatment for degenerative joint disease of the 
lumbar spine.  A March 1997 VA examination report revealed chronic 
recurrent lumbosacral spasms with degenerative joint disease.  In 
the February 1998 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbosacral spine 
on the basis that it was not present during service, was not 
diagnosed within one year after service, and was not related to 
the veteran's service.  

Evidence submitted since the RO's 1998 denial includes numerous 
statements attesting to the fact that the veteran injured his back 
during service as well as VA and private treatment records dated 
through 2003, to include a VA examination report from May 2001.  
The Board finds that these records, particularly the VA 
examination report, (in which the examiner opined that the 
veteran's cervical spine arthritis was more likely than not 
related to service, but that the low back condition was "less" 
likely to be so related), bears substantially upon the specific 
matters under consideration as it relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claim.
Therefore, the claim for service connection for degenerative joint 
disease of the lumbar spine is reopened.  

The Board will now address the issue of entitlement to service 
connection for degenerative joint disease of the lumbar spine.

Service Connection

In statements of record, the veteran asserts that he has a back 
disability due to injuries sustained during his service.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.

Continuous service for 90 days or more during a period of war, or 
peace time service after December 31, 1946, and post-service 
development of a presumptive disease such as arthritis to a degree 
of 10 percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As noted above, the service medical records reflect that the 
veteran was treated for lumbar strain on two occasions in service 
(in 1984 and 1988) and that he complained of recurrent back pain 
at time of separation from service.  In essence, the service 
medical records show isolated findings of lumbar strain and spasm, 
which resolved with treatment at that time.  38 C.F.R. § 3.303(b).  

Private medical records from Dr. Schmitz and Dr. Roberts dated 
from September 1996 to February 1997 show that the veteran 
complained of back and received treatment for degenerative joint 
disease of the lumbar spine.  However, there are no records of 
treatment of diagnoses of degenerative joint disease within 1 year 
of service, i.e. 1995.  Specifically, the Board notes that the 
veteran was not diagnosed as having DJD of the lumbar spine until 
1996, approximately 2 years after service.  Consequently, a 
presumption in favor of service connection for chronic disease 
manifest during the initial post-service year is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The definitive issue in this case is medical in nature; therefore, 
competent medical nexus evidence is required to support the claim 
for service connection.  While the veteran is competent as a 
layperson to relate symptoms such as pain, he is not competent to 
render a medical nexus opinion that relates his current disability 
to the in-service lumbar strain.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (the Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (the 
Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  

At a May 2001 VA examination, the examiner noted the veteran's 
complaints of low back pain.  The veteran reported low back since 
performing heavy lifting of munitions during the Gulf War.  
Examination of the back revealed normal lumbar tone and normal 
tendon reflexes in the legs.  The lumbosacral joints were 
negative.  Straight leg raising was subjectively positive, but the 
examiner noted that this was questionable.  The impression 
included moderate arthritis of the lumbar spine.  The examiner 
opined that the difficulty with the veteran's low back was less 
likely to be related to service.  Additional VA and private 
medical records primarily show treatment for other disorders, but 
do note the diagnosis of degenerative joint disease of the lumbar 
spine.  However, there are no medical records or medical opinions 
relating the veteran's degenerative joint disease of the lumbar 
spine to his service.

For these reasons, the Board finds that although the veteran was 
treated for acute low back strain during active service, a chronic 
low back disease is not shown during active service or during the 
initial post-service year.  The Board finds that the probative 
evidence shows that there was no continuity of low back symptoms.  
Finally, the Board finds that the competent and probative medical 
evidence of record establishes that the veteran's degenerative 
joint disease of the lumbar spine is not attributable to back 
strain or any other incident or event of active service.   The 
Board concludes that the preponderance of the evidence does not 
support a conclusion that degenerative joint disease of the lumbar 
spine was incurred or aggravated during active military service.  
Accordingly, the claim is denied.


ORDER

New and material evidence having been submitted; the veteran's 
claim for service connection for degenerative joint disease of the 
lumbar spine is reopened.  

Service connection for degenerative joint disease of the lumbar 
spine is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



